UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): April 24, 2012 (April 25, 2012) CTS CORPORATION (Exact Name of Company as Specified in Its Charter) Indiana 1-4639 35-0225010 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 905 West Boulevard North Elkhart, Indiana (Address of Principal Executive Offices) (Zip Code) Company’s Telephone Number, Including Area Code:(574) 523-3800 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Company under any of the following provisions: q Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) q Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) q Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) q Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. On April 24, 2012, CTS Corporation (the “Registrant”) issued a press release providing certain results for the first quarter ended April 1, 2012 as more fully described in the press release.A copy of the press release is attached hereto as Exhibit 99.1 and incorporated by reference herein. The information contained in Item 2.02 of this Current Report on Form 8-K, including Exhibit 99.1 attached hereto, is being “furnished” to the Securities and Exchange Commission and shall not be deemed to be "filed" for the purposes of Section 18 of the Securities Exchange Act of 1934 or otherwise subject to the liabilities of that Section. Furthermore, the information contained in Item 2.02 of this Current Report on Form 8-K shall not be deemed to be incorporated by reference into any registration statement or other document filed pursuant to the Securities Act of 1933. Item 9.01Financial Statements and Exhibits. (d)Exhibits. The following exhibits are filed with this report: Exhibit No.Exhibit Description 99.1Press Release dated April 24, 2012 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CTS CORPORATION By: /s/ Richard G. Cutter Name: Richard G. Cutter Title: Vice President Law and Business Affairs, Corporate Secretary Date:April 25, 2012
